DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 19 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The claim recites “Use of an artificial light source in the manufacture of an artificial lighting system for controlling myopia in humans, said lighting system as claimed in claim 1.”  The claim lacks sufficient written description because the specification merely recites the language of the claim in paragraph [0015].  The specification includes no 


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "substantially” in claims 1, 11 and 15 is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear what properties of a wavelength emission spectrum would constitute substantially simulating the effect of sunlight.  The effects of sunlight also vary depending on time of day, cloud cover, etc.
The term "up to around” in claims 1, 11 and 15 is a relative term which renders the claim indefinite.  The term "up to around" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear what illuminance value would satisfy up to around 1,000 lux.
claims 1 and 11 the metes and bounds of the claim limitation “at a predetermined level of illuminance measured at the eyes of at least 300 lux and up to around 1,000 lux measured at or around desk height” cannot be determined by the examiner because desk height is variable depending on the type and style of desk, “at or around” is a relative term, and the scope of “measured at the eyes … at or around desk height” is indeterminable.  Do the eyes have to be located at desk level during a measurement?
Regarding claims 1 and 11, the metes and bounds of the claim limitation “the predetermined wavelength emission spectrum being a) higher in its proportion of wavelengths at 480nm ± 5nm relative to neighboring wavelengths, and b) relatively lower in its proportion of high energy visible light of wavelengths at between 415nm to 455nm” cannot be determined by the examiner because it is unclear which wavelengths constitute neighboring wavelengths, e.g. is ±20 nm considered neighboring.  It is also unclear with respect to what wavelengths of the predetermined wavelength emission spectrum the proportions are higher and lower.  Is it in proportion to the listed wavelength or to an average percentage of the overall spectrum?
Regarding claim 1, the metes and bounds of the claim limitation “an electronic control module operatively coupled to the artificial light source to control its emission of the artificial light which when exposed to an individual's eyes for a predetermined exposure period of time of at least 180 minutes on average per day and at least 1,800 lux-hours per day is sufficient to trigger a neurological response in the retina of each of the eyes which is effective in contributing to a reduction in the onset or progression of myopia in the individual's eyes” cannot be determined by the examiner because it unclear whether the applicant is intending to claim the electronic control module is exposed to an individual’s eyes or the individual’s eyes are exposed to artificial light source.
 claims 8-9 and 13, the metes and bounds of the claim limitation “inherently designed” cannot be determined by the examiner because it is unclear whether and/or how the scope of limitation differs from an element merely being “designed” to perform a function.
Regarding claim 11, the metes and bounds of the claim limitation “said artificial light source when exposed to an individual's eyes for a predetermined exposure period of time of at least 180 minutes on average per day and at least 1,800 lux-hours per day is sufficient to trigger a neurological response in the retina of each of the eyes which is effective in contributing to a reduction in the onset or progression of myopia in the individual's eyes” cannot be determined by the examiner because it unclear whether the applicant is intending to claim the electronic control module is exposed to an individual’s eyes or the individual’s eyes are exposed to artificial light source.
Regarding claim 15, the metes and bounds of the claim limitation “at a predetermined level of illuminance measured at the eyes of at least 300 lux and up to around 1,000 lux measured at desk height” cannot be determined by the examiner because desk height is variable depending on the type and style of desk, and the scope of “measured at the eyes … at or around desk height” is indeterminable.  Do the eyes have to be located at desk level during a measurement?
The term "substantially” in claim 18 is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear what degree of interruption during exposure would still constitute substantially continuous exposure. It also is unclear what properties of a wavelength emission spectrum would constitute substantially simulating sunlight.  Sunlight varies depending on time of day, cloud cover, etc.
claim 19, the claim is “use” claim that is indefinite because it merely recites a use (manufacturing the lighting system of claim 1 with an artificial light source) without any active, positive steps delimiting how this use is actually practiced.  See MPEP § 2173.05(q).
All remaining claims are rejected for depending from an indefinite claim.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 19 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim does not fall within at least one of the four categories of patent eligible subject matter because one cannot claim a new use per se, because it is not among the categories of patentable inventions specified in 35 U.S.C. § 101, see MPEP § 2173.05(q).  The claims merely recites using an artificial light source for new use i.e. manufacturing the light source of claim 1.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-7, 11 and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Powell (US 2008/0091250) in view of Parker et al. (US 2017/0361124).

[Claims 1, 11, 15] Powell discloses an artificial lighting system for emitting artificial light for controlling myopia in humans (light therapy device, Fig. 1 #100, for ocular light therapy) [par. 0012], said lighting system comprising: 
(A) an artificial light source of a light-emitting diode type (desk lamp, Fig. 1 #140, including a light emitting diode (LED) array, Fig. 1 #108) [pars. 0011-0012], said light source designed to directly generate and emit artificial light without filters (the LED array, Fig. 1 #108, is shown without any filters between the LEDs and outside environment): 
i) at a predetermined wavelength emission spectrum substantially simulating the effect of sunlight (non-therapeutic full-spectrum or broad-spectrum light or while light), said wavelength spectrum being within a range of wavelengths detectable by an individual's eyes at a retinal level (the spectrum is suitable for reading and the desk lamp may emit light into eyes of a user) [pars. 0012-0013, 0016]; 
ii) at a predetermined level of illuminance measured at the eyes of at least 300 lux and up to around 1,000 lux measured at or around desk height (the LED array of the desk lamp may emit light into the eyes of the user with an intensity or illuminance of approximately 400 lux) [par. 0016]; 
iii) the predetermined wavelength emission spectrum being a) higher in its proportion of wavelengths at 480 ± 5 nm relative to neighboring wavelengths, and b) relatively lower in its proportion of high energy visible light of wavelengths at between 415nm to 455nm (in addition to the non-therapeutic full spectrum, the LED array produces a narrow-spectrum therapeutic wavelength of light selectable by the user and disclosed to include blue wavelengths ranging from 465 to 480 nm – this would result in more light in the spectrum at 480 ± 5 nm than between 415 to 455 nm) [par. 0013], 
(B) an electronic control module (controller, Fig. 1 #126) operatively coupled to the artificial light source to control its emission of the artificial light [par. 0017] which when exposed to an individual's eyes for a predetermined exposure period of time (the controller receives user inputs including a time interval of treatment) [pars. 0024, 0037].
Powell discloses the controller enables a user to adjust various characteristics of the light but does not explicitly disclose a predetermined exposure period of time of at least 180 minutes on average per day and at least 1,800 lux-hours per day which is sufficient to trigger a neurological response in the retina of each of the eyes which is effective in contributing to a reduction in the onset or progression of myopia in the individual's eyes.  
However, Parker discloses tailoring therapy light by adjusting at least one of spectrum shape, intensity and duration based on a patient’s eye condition [abstract; par. 0026].  The does may range from 1,000 to 10,000 lux or even more depending upon the light source and eye condition [pars. 0031, 0054, 0063].  In an example, a dose may be light having a relatively high blue spectrum in which the blue spectrum is narrow-band blue light form a blue-emitting LED, for a period of time, for example two hours, 
It would have been obvious to one of ordinary skill in the art before the effective filing date to configure the control module in the artificial lighting system taught by Powell to enable the selection of several exposure periods and illuminance values for treating myopia with blue light, as taught by Parker, including periods of at least 180 minutes at illuminance values that deliver 1,800 lux-hours per day (e.g. 2,000 lux-hours which could be delivered over 5 hours using 400 lux as well as many other combinations of duration and illuminance) depending on the specific condition of the patient.  

[Claim 2] Powell discloses the electronic control module includes a built-in control board (the controller is built in the desk lamp and may include an integrated control system) [pars. 0017, 0021].

[Claims 3, 16] Powell discloses the electronic control module includes a memory for loading and storing light treatment programs [par. 0017] but does not explicitly disclose the programs are configured to vary one or more characteristics of the artificial light at predetermined time intervals.
Parker discloses an algorithm for determining the daily dose of light as a function of one or more parameters including treatment duration, light intensity, the shape of the SPD (including peaks in the spectrum, radiation or absence of radiation in a specific wavelength range), relative or absolute power density in various spectral ranges, correlated color temperature (CCT), and the user's schedule [pars. 0037-0046].  The system may determine the daily dose based on user’s latitude and time of year to account for the amount of natural light received by the user [pars. 0034-0035].
It would have been obvious to one of ordinary skill in the art before the effective filing date to configure the programs taught by Powell to account for the user’s location to adjust the dose of light daily 

[Claims 4, 17] Powell discloses a user is able to use the control module to control the wavelengths emitted, the intensity levels, the time intervals for treatment, and the relative ratio of wavelengths [par. 0025].   Parker discloses adjusting one or more light parameters including treatment duration, light intensity, the shape of the SPD (including peaks in the spectrum, radiation or absence of radiation in a specific wavelength range), relative or absolute power density in various spectral ranges, correlated color temperature (CCT), and the user's schedule [pars. 0037-0046].

[Claim 5] As outlined in the rejections of claims 3-4 above, the program within the electronic control module automatically controls the light characteristics.

[Claims 6-7] Powell does not disclose a sensor arranged to detect ambient light.  However, Parker discloses the system comprises a light monitor for obtaining exposure information enabling the dose to be adjusted accordingly.  The user may carry or wear a light-detecting device for recording the amount of intensity and/or the wavelength spectrum to which the user is exposed [par. 0084].  It would have been obvious to one of ordinary skill in the art before the effective filing date to configure the system taught by Powell to include a light monitor for measuring the user’s light exposure (i.e. ambient light) as taught by Parker in order to improve the accuracy of the light dose, including intensity/illuminance, delivered to the user by accounting for ambient light exposure.

[Claim 18] Powell in view of Parker discloses applying the artificial light to the individual’s eyes during substantially continuous treatment periods wherein said artificial light includes ambient levels of non-therapeutic full-spectrum or broad-spectrum light or while light is applied along with therapeutic light). 

[Claim 19] Powell in view of Parker discloses using the artificial light source in an artificial lighting system for controlling myopia in humans as outlined in claim 1.


Claims 8-10 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Powell (US 2008/0091250) in view of Parker et al. (US 2017/0361124) as applied to claims 1 and 11 above respectively, and further in view of Chen et al. (US 2008/0142825).

[Claims 8, 12] Powell discloses the artificial light source is an array of LEDs generating multiple wavelengths but does not describe the LEDs comprise a plurality of semiconductor layers each designed to generate light at respective of a range of wavelength emission spectrums, said semiconductor layers arranged relative to one another wherein the light generated from each of said layers combines to directly generate and emit the artificial light.
Chen discloses an electroluminescent device comprising a least one light emitting diode (LED) element (#24), wherein the at least one LED element includes a first semiconductor layer (#241), a second semiconductor layer (#243), a first contact electrode (#25) and a second contact electrode (#26) [pars. 0011, 0025].  According to the semiconductor material used for each LED, various monochromatic lights with different wavelengths are outputted [par. 0005].
It would have been obvious to one of ordinary skill in the art before the effective filing date to fabricate the LED array taught by Powell to use LEDs including a plurality of semiconductor layers designed to generate a range of wavelength emission spectrums as taught by Chen since the construction of LEDs using a plurality of semiconductor layers is known in the art as evidenced by Chen.

[Claims 9, 13] Powell in view of Parker and Chen renders obvious the use of the plurality of semiconductor layers in an array of LEDs (the array is considered a grid) wherein the semiconductor layers are designed to generate light at distinct wavelength or color spectrums.

[Claims 10, 14]  The grid of light emitting diodes rendered obvious by Powell in view of Parker and Chen combine to directly generate and emit said artificial light (the LED array generates the light used to treat the patient).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
(1) Rousseau et al. (WO 2016/162554) discloses a head mounted display device for minimizing or preventing myopia comprising a light-emitting diode type light source, optical waveguide, controller device, and an optical sensor. The light emitting source is controlled by the controller device for modulating the emitted spectrum, the light intensity, the exposure time and duration preferably according to wearer parameters stored in the memory, according to date and time, and ambient light information received from the sensor.  Myopia is treated using a wavelength of substantially 480 nm with a bandwidth from 20 nm to 40 nm.  By optimizing retinal light reception in between 460 nm and 500 nm, the direct stimulation of ipRGC by melanopsin photoreception peaking at 480 nm for humans is induced.  Insufficient exposure to 480 nm may contribute to the elongation of the eye.

(2) Mott et al. (US 2005/0015122) discloses a system for adjusting circadian rhythm comprising one or more light sensors which measure light intensity present in the environment of a subject. 
 
(3) Barrau et al. (US 2019/0204624) discloses an optical system for treating myopia using a wavelength range centered on a wavelength within the range of 480 nm to 510 nm with a bandwidth of 20 to 40 nm [par. 0016].

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN J JENNESS whose telephone number is (571)270-5055. The examiner can normally be reached M-F 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/NATHAN J JENNESS/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        10 November 2021